Citation Nr: 0317778	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-11 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for the service-connected 
multiple scars of the right hand, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from June 1953 to June 
1956.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1999 rating decision of the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).  

REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  The RO should obtain copies of all VA 
outpatient records of the veteran 
concerning treatment for the right hand 
disability from July 1998 to the present.  
All records obtained should be associated 
with the claims folder.

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
extent of his right hand disability.  
Such tests as the examiner deems 
necessary should be performed, including 
range of motion testing of the right 
hand.  The claims folder must be made 
available to the examiner for review 
before the examination.  The examiner 
should indicate whether the right hand is 
the dominant hand.  The examiner should 
set forth a complete diagnosis for the 
service-connected right hand disability, 
to include the extent of any currently 
found ankylosis and whether degenerative 
arthritis of the right hand is a residual 
of the service-connected disability.  The 
examiner should also describe each scar 
on the right hand and should specifically 
state whether the service-connected scars 
of the right hand cause any limitation of 
function of any part.  The examiner 
should also determine whether there is 
any muscle damage of the right hand due 
to the service-connected disability and, 
if so, indicate each muscle group 
affected.  The examiner should comment 
upon the effects of the veteran's 
service-connected right hand disability 
on ordinary activity and on how the 
disability impairs him functionally.  

The examiner should determine whether the 
right hand exhibits weakened movement, 
excess fatigability, or incoordination 
attributable to the service connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.  Finally, the examiner 
should be asked to express an opinion on 
whether pain could significantly limit 
functional ability during flare-ups or 
when the right hand is used repeatedly 
over a period of time.  This 
determination should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis due to 
pain on use or during flare-ups.

4.  Thereafter, the RO should 
readjudicate the veteran's claim, 
including consideration of any applicable 
criteria pertaining to ankylosis of the 
finger(s) and muscle injuries.  If 
applicable to the claim, the RO should 
consider the regulations governing 
ankylosis and limitation of motion of the 
digits of the hands, 38 C.F.R. § 4.71a, 
Diagnostic Codes 5216-5230, effective 
both prior to and from August 26, 2002.  
The RO should also consider both the old 
and new rating criteria pertaining to 
scars.  See 38 C.F.R. § 4118, Diagnostic 
Codes 7804-7805, effective prior to and 
from August 30, 2002.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


